Citation Nr: 0740925	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus (with 
hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency), to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision. The 
veteran filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in March 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2004.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.   In 
August 2005, the veteran submitted directly to the Board 
additional service personnel records not previously 
associated with the claims file.  

In October 2005, the Board remanded the matter on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for, inter alia, consideration of the newly 
submitted evidence, in the first instance.  After 
accomplishing further action, the RO issued an August 2007 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim, and returned the matter to the Board for further 
appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.  

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, a March 1999 
notice of a fully favorable decision from the Social Security 
Administration (SSA) informed the veteran that his disability 
benefits, based on diabetes mellitus with neuropathy, would 
continue.  However, no records regarding a claim for 
disability benefits with the SSA have been associated with 
the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim for 
service connection for diabetes mellitus (with hypertension, 
peripheral neuropathy, rectal abscess, retinopathy, and renal 
insufficiency), as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  In August 2006, the 
Atlanta VA Medical Center (VAMC), submitted a print-out of 
all of the veteran's VA appointments.  This print-out 
reflects that the veteran received treatment at the East 
Point Community Based Outpatient Clinic (CBOC) in August 
2006.  Despite the foregoing, the most recent record of VA 
treatment associated with the claims file is from July 2006.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the Atlanta VAMC and East Point CBOC records of treatment for 
diabetes mellitus (with hypertension, peripheral neuropathy, 
rectal abscess, retinopathy, and renal insufficiency) since 
July 2006, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

In addition to the aforementioned Federal records, review of 
the claims file reflects that there are pertinent private 
medical records which have not been obtained.  In August 
2006, the veteran submitted completed, signed VA Forms 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for several private 
physicians.  Specifically, the veteran reported that Dr. 
Shelby Wilkes had treated him for diabetic retinopathy from 
September 1998 to the present, including laser surgery in 
June 2006.  He reported that Dr. Victoria Musey had treated 
him for diabetes from 2000 to the present, and specifically 
noted that he was still seeing Dr. Musey for diabetes.  He 
stated that Dr. Michel Brathwaite had treated him for 
hypertension, kidneys, and diabetes, from 1995 to the 
present.  Again, the veteran added that his treatment with 
Dr. Brathwaite is ongoing.  Finally, he reported that Dr. 
Earnest Simmons had treated him for diabetes, hypertension, 
and a rectal abscess from 1990 to 1995.  

No records from Dr. Simmons have been associated with the 
claims file.  The most recent records of treatment by Dr. 
Wilkes are from July 2000, and the most recent records of 
treatment by Dr. Musey and Dr. Brathwaite are from March 
2003.  

Despite the fact that the veteran submitted signed releases 
for the four private physicians discussed above in August 
2006, there is no indication that the RO subsequently 
requested records of treatment from Dr. Simmons, or more 
recent records of treatment from Dr. Wilkes, Dr. Musey, or 
Dr. Brathwaite.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file updated 
records of all treatment for diabetes mellitus (with 
hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency) from the private 
treatment providers listed above.  If more current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to him meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  If 
current authorization from the veteran is required to obtain 
the outstanding treatment records of Dr. Shelby Wilkes, Dr. 
Victoria Musey, Dr. Michel Brathwaite, and Dr. Earnest 
Simmons (as noted above), the RO should specifically request 
that the veteran provide such authorization. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination, if 
appropriate) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment for diabetes 
mellitus (with hypertension, peripheral 
neuropathy, rectal abscess, retinopathy, 
and renal insufficiency), from the 
Atlanta VAMC and East Point CBOC, since 
July 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for diabetes 
mellitus (with hypertension, peripheral 
neuropathy, rectal abscess, retinopathy, 
and renal insufficiency), that is not 
currently of record. 

The RO should obtain all outstanding 
treatment records from Dr. Shelby Wilkes, 
Dr. Victoria Musey, Dr. Michel 
Brathwaite, and Dr. Earnest Simmons, 
previously identified.  In obtaining 
these records, the RO should utilize the 
completed and signed authorizations of 
record, or, if more current authorization 
is required, specifically request that 
the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from these providers. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Shelby Wilkes, 
Dr. Victoria Musey, Dr. Michel 
Brathwaite, and Dr. Earnest Simmons (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



